Citation Nr: 0905724	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from 
October 1963 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran had a hearing before the 
Board in July 2007 and the transcript is of record.

The case was brought before the Board in November 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

New, non-duplicative, relevant evidence was received from the 
Veteran after the last supplemental statement of the case 
(SSOC) was issued.  An additional SSOC addressing the new 
evidence was not issued, but this is not necessary since the 
evidence submitted was accompanied with a waiver of local 
jurisdictional review.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his 
current PTSD can be attributed to in-service stressful 
incidents.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)). 

Throughout the pendency of this appeal, the Veteran has 
alleged many varying in-service stressful incidents allegedly 
responsible for his PTSD.  The Veteran alleges in February 
1964 he jumped off the catwalk of his ship injuring himself 
when he saw a plane crashing that he thought was on fire 
(hereafter the "February 1964 plane crash").  In the summer 
of 1965, the Veteran alleges there was an incident when he 
was working in the cockpit of an aircraft where the plane 
started moving (hereafter the "1965 cockpit incident").  He 
claims he was at the edge of the ship almost about to fall in 
the ocean before he managed to stop the aircraft.  

The Veteran further recalls two incidents regarding fellow 
sailors' accidents.  There was an incident in November 1965 
aboard his ship in the Navy where a man disappeared and was 
presumed lost at sea.  He recalled another shipboard incident 
in July 1965 where a fellow sailor had his legs crushed in an 
elevator shaft.  The Veteran does not allege he saw these 
incidents happen, but rather he heard the November 1965 
sailor shortly before he went overboard and saw the July 1965 
injured sailor shortly thereafter while he was still trapped 
in the elevator shaft.  

He further alleges he confronted a fellow sailor at some 
point in his military service and the sailor physically 
assaulted him leaving him with a scar down his left cheek.  
He also recalls, at times, a former Commander who was shot 
down and presumed dead was later found as a long-standing 
prisoner-of-war (POW).

Among the Veteran's various alleged in-service stressors, 
some have been confirmed.  The Veteran's DD-214 confirms the 
Veteran worked in the military aboard the USS Midway as a 
crew chief on an aircraft carrier.  The July 1965 elevator 
shaft incident and the November 1965 drowning have been 
confirmed.  The Veteran's MOS likely kept him on the main 
deck on a regular basis, and therefore, exposure to these 
incidents is likely.

The Navy also confirmed there was an airplane crash in 
February 1964, although, there was no record of any injuries.  
The Navy explained that any injuries occurring on the deck 
would not likely be recorded because only the pilot and co-
pilot injuries are typically noted for the record.  The 
Veteran's service treatment records, however, confirm the 
Veteran was seen on the same date and time as the February 
1964 plane crash for injuries sustained from falling off the 
catwalk of the ship.  The Veteran, in support of his claim, 
also submitted a lay statement from a fellow sailor who 
confirmed the incident and the Veteran's injuries.  The Board 
concludes the evidence is sufficient to confirm the February 
1964 plane crash incident.

As to the other alleged stressors, the Board finds the 
evidence is not as equally compelling.  Although the Veteran 
named a Commander who indeed was a POW from his military 
service time period, there is no indication that the Veteran 
reported to him or had any contact whatsoever with the 
Commander.  Similarly, although the Veteran is service-
connected for a left facial scar, the "physical assault" 
described by the Veteran is simply not confirmed in the 
medical records, personnel records or unit records.  

The 1965 cockpit incident, as will be explained below, seems 
to be the most medically significant incident.  The RO, 
accordingly, made thorough efforts to verify the accident, 
but could not.  The Navy, although it had records of the 
February 1964 plane crash, did not have any records with 
regard to a 1965 cockpit incident.  Lay statements submitted 
by the Veteran from other sailors seem to detail the 
Veteran's other reported stressors, but none could 
corroborate the 1965 cockpit incident.  Most recently, in 
support of his claim, the Veteran submitted a statement from 
a fellow sailor who indicated he did not know the Veteran at 
the time and does not remember any exact times or dates, but 
remembered witnessing an aircraft that ended up "...with one 
of its landing gear in the catwalk while it was being moved 
by the flight deck crew."  This vague statement without more 
information, however, does not necessarily corroborate the 
1965 cockpit incident.  The Board finds the evidence is not 
sufficient to confirm this specific stressor. 

In short, the Board finds the Veteran's circumstances of 
service and the evidence described above confirms the 
February 1964 plane crash incident, the November 1965 sailor 
drowning incident and the July 1965 elevator shaft incident.  
The physical assault, 1965 cockpit incident and the POW 
stressor have not been confirmed and may not support the 
Veteran's claim for PTSD here.  See 38 C.F.R. §§ 3.304(f), 
4.125. 


The Board further notes that the Veteran's service treatment 
records do not indicate any other in-service stressful 
incident.  The records are also silent as to any complaints, 
treatment or diagnoses of any psychiatric disability.  The 
Board notes the Veteran self-reported a history of depression 
or excessive worry during his October 1963 entrance 
examination, but no diagnosable mental illness was found and 
the Veteran denied the same.  In short, the Veteran's service 
treatment records are devoid of a finding of a chronic 
condition.

The pertinent question here is whether the Veteran has a 
diagnosis of PTSD attributed to any of the confirmed in-
service stressful incidents, to include the February 1964 
plane crash incident, the November 1965 sailor drowning 
incident and the July 1965 elevator shaft incident. Resolving 
all reasonable doubt in favor of the Veteran, the Board 
concludes he does.

The Veteran has a complicated history.  After service, the 
Veteran served in many jobs, most significantly in the 1970s 
and 1980s as a substance abuse counselor for juveniles.  
According to various medical documents and statements from 
former co-workers, he had a hard time dealing with the stress 
of the job, to include the suicide of one of his patients.  
The Veteran himself attempted suicide in 1980. 

There are numerous psychiatric evaluations from the 1970s and 
1980s where childhood and occupational stressors are 
discussed, but, the Board finds noteworthy, military 
stressors are completely absent from these evaluations.  The 
evaluations consistently indicate the Veteran came from a 
physically abusive home and that his psychiatric 
disabilities, to include a personality disorder, stem from 
his childhood and are unrelated to his post-service 
occupational career.

The Veteran alleges these earlier occupational evaluations 
were limited to his occupational stressors and this is why he 
could not discuss his military history. This is in stark 
contrast, however, to the evaluations rendered at that time.  
Although military stressors are not discussed, the Veteran 
indicates in various evaluations from the 1970s that his life 
improved because of the Navy.  For example, in an


August 1979 psychiatric evaluation with Dr. Engelow the 
Veteran explained he had some juvenile arrests and joined the 
Navy because he did not think he had a future anywhere else.  
He indicated he "liked the Navy" and he felt his life 
improved thereafter.  He now receives disability retirement 
benefits from the former employer due to a pre-existing 
childhood disorder and anxiety disorder due to occupational 
stressors.  The Board notes the Veteran's juvenile arrests, 
to include a DUI and a burglary, are noted and confirmed on 
the Veteran's Navy enlistment application form.  

Indeed, medical records are significant for many psychiatric 
disorders, but are silent as to a diagnosis of PTSD until 
2002, over three decades after service.  At that time, VA 
outpatient treatment records indicate a diagnosis of PTSD in 
August 2002 due to the physical assault incident and the 
"aircraft carrier incident."  No further details are 
provided, so it is unclear if the "aircraft carrier 
incident" refers to the confirmed February 1964 plane crash 
or the unconfirmed 1965 cockpit incident.  The Board also 
notes the Veteran receives Social Security disability 
benefits for, among other things, PTSD.  

The Veteran has been afforded numerous VA examinations for 
his PTSD and he has submitted private examination reports as 
well.  

The first examination, conducted in December 2001, did not 
diagnose the Veteran with PTSD.  Rather, the examiner 
highlighted the Veteran's childhood trauma of abuse and post-
service occupational stressors diagnosing the Veteran with 
other mental disabilities.

The second examination, conducted in May 2004, noted the 
Veteran's childhood troubles, abusive home life and 
occupational stressors.  In regard to military trauma, the 
examiner noted the confirmed February 1964 plane crash 
incident, but also noted unconfirmed stressors, to include 
the 1965 cockpit incident and the POW incident.  A diagnosis 
of PTSD was rendered, but, other than merely listing the 
alleged stressors within the report, the examiner did not 
render a specific opinion regarding etiology.

The Veteran was afforded a third VA examination in April 2007 
by the same examiner who conducted the May 2004 examination.  
The examiner this time identified the elevator shaft incident 
as the primary stressor.  With regard to diagnosis, the 
examiner opined as follows:

Standing on its own, [the Veteran's] account 
would be sufficient to make the diagnosis of PTSD 
but given that the VA cannot confirm any of the 
alleged PTSD incidents coupled with the fact that 
[the Veteran] did not speak of any traumatic 
incidents from his Navy service in the numerous 
psychiatric examinations in the 1970s and the 
1980s, this examiner is unable to reach diagnosis 
of PTSD.
 
In contrast to the examiner's statements, the in-service 
elevator shaft incident has, in fact, been verified.  
Clearly, the examiner's opinion is based on incorrect factual 
premises and therefore is not probative.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  The Board notes, however, that 
it appears the examiner would have diagnosed the Veteran with 
PTSD if the elevator shaft incident was verified.  

The Board previously remanded the claim to afford the Veteran 
one more VA examination specifically considering only 
verified stressors.  The Veteran was afforded a VA 
examination in June 2008 finding no diagnosis of PTSD based 
solely on the November 1965 drowning incident and the July 
1965 elevator shaft incident.  Significantly, the examiner 
opined as follows:

It is unclear how much his other perceived 
problems or difficulties in the Navy were a 
result of traumatic events versus relative 
intolerance of the structure of the Navy 
system....He did experience a fairly difficult and 
often abusive childhood that may have set him up 
for having difficulties in his adult life, though 
he tends to downplay this theory.  He also 
appears to have some personality problems which 
have contributed to his difficulties and also his 
depression and anxiety.

The Board notes the examiner did not consider the February 
1964 plane crash incident in rendering his decision.  Even 
so, the Board finds the examiner's opinion compelling in that 
the examiner emphasizes the Veteran's childhood issues and 
long-standing diagnoses of personality disorder, depression 
and anxiety as major contributing factors to his current 
symptomatology.  Although one confirmed stressor was not 
considered, the examiner's opinion is supported by the 1970s 
and 1980s psychiatric evaluations.  

The Veteran, in support of his claim, submitted private 
psychiatric evaluations from August 2008 and September 2008 
by Dr. Gardner and Dr. Milner respectively.  Both private 
doctors diagnose the Veteran with PTSD mainly attributed to 
the unconfirmed 1965 cockpit incident.  Dr. Gardner's report, 
however, is much more detailed and includes discussion of 
other confirmed in-service stressful incidents.  Overall, Dr. 
Gardner opines as follows:
	
In my judgment, [the Veteran] has Post Traumatic 
Stress Disorder connected to his military 
experience.  His childhood experiences were not 
unusually harsh and do not appear to account for 
his symptoms.

In rendering this opinion, Dr. Gardner indicated he had no 
records to review and was basing his assessment on the 
Veteran's reported history.  The reported history provided by 
the Veteran was not inaccurate, but it is clear the Veteran 
down-played his childhood experiences. 

Overall, the Board does not find one medical opinion that is 
highly probative over the others.  It does not appear any one 
examiner had the entire accurate picture of the Veteran's 
pre-military, military and post-military history.  The 
evidence indicates the Veteran struggled with childhood 
abuse, evidenced by his early onset of alcoholism and 
juvenile arrests.  The Veteran was exposed to in-service 
stressful incidents, but the most significant incident, 
namely the 1965 cockpit incident, has never been verified.  
After service, earlier records from the 1970s and 1980s are 
noticeably silent for military trauma and, instead, focus on 
other psychiatric diagnoses related to childhood abuse and 
occupational stress.

The Veteran was first diagnosed with PTSD in 2002.  
Throughout time examiners have differed slightly on whether 
the Veteran has PTSD attributable to a verified stressor.  
There is at least some evidence, however, that the Veteran 
has PTSD due to the verified February 1964 plane crash, the 
November 1965 drowning incident and the July 1965 elevator 
shaft incident.  Although there is some lack of consistency 
as to the Veteran's recollection of details as to the 
verified in-service stressful incident and the examiners' 
opinions throughout time, the Board finds the evidence is at 
least in equipoise as to a finding that his PTSD is related 
to service.  The Veteran's DD-214 and personnel files confirm 
the Veteran served in a MOS that regularly required him to be 
on the deck while on the USS Midway.  It is plausible, 
therefore, that he was around when the November 1965 and July 
1965 incidents occurred.  As explained above, the Navy 
logbooks coupled with the Veteran's service treatment records 
indicate a February 1964 plane crash did occur and the 
Veteran was treated shortly thereafter for injuries sustained 
while falling off the catwalk. 

The fact that some of the Veteran's claimed stressors could 
not be verified does not take away from the fact that there 
are at least some medical opinions linking the Veteran's PTSD 
to confirmed stressors.  The Board, therefore, concludes that 
service connection is warranted for PTSD. 

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the Veteran disagrees with either as 
assigned by the RO, he may file a notice of disagreement and 
appeal the determination(s).  The Veteran is not prejudiced 
by the Board's decision on the merits of this appeal.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


